Dismissed and Memorandum Opinion filed November 23, 2005








Dismissed and Memorandum Opinion filed November 23,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01133-CR
____________
 
TROY RAY TRAWEEK,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County, Texas
Trial Court Cause No. 1042138
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
assault with a deadly weapon.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on October 3, 2005, to confinement for five years in
the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  




On November 15, 2005, the Harris County District Clerk
advised this court that appellant=s motion for new trial was granted on
November 4, 2005, and the case is set for trial on January 30, 2006.  Because the motion for new trial was granted,
the appeal is now moot.  
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 23, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).